                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                                    No.     5:19-CV-289-H

KIMBERLY A REATH,
     Plaintiff,

       v.
                                                                    ORDER

SOCIAL SECURITY
ADMINISTRATION,
     Defendant.


      This matter is before the court for frivolity review.                          United

States Magistrate Judge Kimberly A. Swank entered an order and M&R

on November 14, 2019,              granting plaintiff's motion to proceed IFP

and recommending plaintiff's claims against defendant be dismissed

for   lack    of       subject     matter     jurisdiction    and    that    plaintiff's

request for reconsideration of the court's decisions in Reath v.

Soc. Sec. Admin., No. 5:15-CV-53-H and Reath v. Soc. Sec; Admin.,

No.   5:17-CV-544-H, be denied.                 Plaintiff filed timely objections

to the M&R on November 26, 2019.

      The court has             carefully reviewed the M&R,           objections,       and

other documents of record, including plaintiff's filings at DE #5

and #6. Based on its de novo review, see 28 U.S.C.                     §    636(b)   (After

conducting        a    de   novo    review,     the   district     judge may     "accept,

reject,      or       modify,      in   whole    or   in   part,     the    findings    or

recommendations made by the magistrate judge ... "), the court finds
that   the    recommendation   of    Magistrate     Judge   Swank   is,   in   all

respects, in accordance with the law and should be approved.

       Accordingly,    the   court   ADOPTS   the    recommendation       of   the

magistrate judge as its own and hereby DISMISSES plaintiff's claims

for lack of subject matter j uris_diction and denies her requests

for reconsideration.


                 1ft
       This   ft.   day of December 2019.




                               ~~
                               Senior United States District Judge

At Greenville, NC
#26




                                        2
